Oo oO ND NH FF WH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

IN THE DISTRICT COURT OF GUAM

TERRITORY OF GUAM
BANKRUPTCY DIVISION
In re: Chapter 11 Bankruptcy
ARCHBISHOP OF AGANA, Case No. 19-00010

AFFIDAVIT OF ROBERT T. KUGLER

a Corporation Sole, IN SUPPORT OF APPLICATION TO
EMPLOY STINSON LEONARD
STREET, LLP AS COUNSEL TO THE
Debtor. OFFICIAL COMMITTEE OF
UNSECURED CREDITORS

 

 

 

 

Robert T. Kugler, Esq., makes the following declaration ("Declaration") in support of the
Application ("Application") of the Official Committee of Unsecured Creditors ("Committee") to
employ Stinson Leonard Street LLP as 'its legal counsel effective as of December 26, 2018.

1. I am a partner in the law firm of Stinson Leonard Street LLP ("SLS"), which
maintains offices for the practice of law at, among other locations, 50 South Sixth Street, Suite
2600, Minneapolis, Minnesota, 55402. I am duly admitted to practice law in the State of
Minnesota n, including the United States Court of Appeals for the Eighth Circuit, United States
District Court for the District of mn and the United States District Court for the Northern

District of California. I have submitted my application for admission pro hac vice to practice in|

this Court. !

2. I submit this Declaratioh in support of the Application of the Committee pursuant
to sections 328 and 1103 of Title 11 of the United States Code (the "Bankruptcy Code"), Rule
2014 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules") and Rule 2014-1
of the Local Rules of Bankruptcy Procedure ("Local Rules"), for entry of an order authorizing)

the employment and retention of sug as counsel to the Committee, effective as of March 7,

2019. |

|

9
Case 19-00010 Document GAL” Filed Oar0 710s Page 1 of 7

 
oOo S&S Ss HR A F&F WY HPO KF

NN hNO NO HN NYO PH NH NH NYO FR Be RR Se Re Se Se eee ele
eS NN NHN A FP WH NO KY DT BO DO HN HDB vn SB WO NO KF BD

 

 

3. Except as otherwise indicated, the facts set forth in this Declaration are personally
known to me and, if called as a witness, I could and would testify thereto.

4. To the extent that any information disclosed herein requires supplementation,
amendment or modification upon SLS’s completion of further analysis or as additional
information becomes available to it, a supplement to this Declaration will be filed with the Court.

5. No member of SLS has ever been an officer or director of the Archbishop of
Agafia (the "Debtor"), and no member of SLS is an insider of the Debtor.

6. SLS has completed a conflict check with the list of the Debtor its officers and
directors and all of its creditors as previously furnished by counsel for the Debtor. SLS will
promptly supplement this Declaration in the future when, and if, other creditors become known.

7. Based on the results of the above-referenced conflict check, and to the best of my
knowledge, neither I nor SLS have represented or had any connection with the Debtor, its
creditors, or any other person employed in the Office of the United States Trustee within the
meaning of Bankruptcy Rule 2014, exdept as stated below:

a. SLS currently res the entities identified on Exhibit 1 attached
hereto who may be creditors! or otherwise hold interests relevant to this case, all in
matters wholly-unrelated to the Debtor and this Chapter 11 case. In instances in which
there is any uncertainty as to whether SLS currently represents a party, SLS has listed
such party on Exhibit 1 out of e abundance of caution to ensure thorough disclosure.

b. SLS further discloses that it — or one of its legacy firms — formerly
represented the parties-in-interest identified on Exhibit 2 attached hereto (or an affiliate,
subsidiary or related entity thereof), in matters wholly-unrelated to the Debtor and this
Chapter 11 case. Where there is any uncertainty as to whether SLS previously
represented any party-in-interest, SLS has listed such party-in-interest on Exhibit 2 out
of an abundance of caution to ensure thorough disclosure.

c. SLS is frequently involved in Chapter 11 cases. As such, SLS is often

adverse to the Office of the United States Trustee and is often adverse to, or allied with,

10

APPLICATION TO EMPLOY SLS
Case 19-00010 Document 94-1 Filed 03/07/19 Page 2 of 7

 

$
co So KN DH A FF WY LO ke

NO NO NO NO HO DP KH NO DRO ee Om
Qe NI Dn WwW FP WHO NY KK DBD O OH I DH AW BP W NY KF CO

 

 

other law firms and the interests of their clients and other accountants and the interests
of their clients.

8. None of the above relationships constitute actual conflicts, but may be
“connections” within the meaning of Bankruptcy Rule 2014 or are potential conflicts and are
therefore disclosed. The Committee has been advised of the potential conflicts noted above and
has waived any such conflicts.

9. There may be other persons within the scope of Bankruptcy Rule 2014 that,
unknown to me, SLS has represent¢d in particular matters in the past. SLS agrees not to
represent such persons or other parties in interest in this case while representing the Committee,
without further disclosure, and we agree to disclose any connections within the meaning of
Bankruptcy Rule 2014 that we may discover subsequent to the execution of this Declaration.

10. Insofar as I have been able to ascertain, the partners, counsel, associates, and
paraprofessionals of SLS are "disinterested" parties within the meaning of Section 101(14) of the
Bankruptcy Code, and do not represent any other entity having an interest adverse to the
Committee in connection with this Chd pter 11 case.

11. SLS intends to apply for compensation for professional services rendered in|
connection with this Chapter 11 case, subject to the approval of this Court and in compliance
with applicable provisions of the Bankruptcy Code, Bankruptcy Rules, the Local Bankruptcy

Rules, and orders of this Court, on an hourly basis, plus reimbursement for all actual, necessary

 

out-of-pocket expenses and other charges incurred by SLS.
12. The legal services to be'rendered by SLS as counsel to the Committee include but
are not limited to:
(a) consulting with the Debtor and the Office of the United States

Trustee regarding administration of the case;

(b) advising the Committee with respect to its rights, powers, and duties as

 

they relate to the|case;

11
APPLICATION TO EMPLOY SLS
Case 19-00010 Document 94-1 Filed 03/07/19 Page 3 of 7

 
Oo Oo NH WO BP WY NO

NH NO NO BH HN HN KH HN —O wR me ee ee
ao N Dn OH FF WD HY KH DD CO OH yD BDH HW FP WHO NH YF CO

 

 

(c)

(d)

()

(f)

(g)

(h)

)
(k)

(1)

(m)

investigating the acts, conduct, assets, liabilities, and financial condition
of the Debtor;

assisting the Cqmmittee in analyzing the Debtor’s pre-petition and post-
petition relationships with its creditors, equity interest holders,
employees, and pther parties in interest;

assisting and nggotiating on the Committee’s behalf in matters relating
to the claims of the Debtor’s other creditors;

assisting the Committee in preparing pleadings and applications as may
be necessary to further the Committee’s interests and objectives;
researching, analyzing, investigating, filing and prosecuting litigation
on behalf of the Committee in connection with issues including but not
limited to avoidance actions or fraudulent conveyances;

representing the (Committee at hearings and other proceedings;

reviewing and sng applications, orders, statements of operations, and
schedules filed with the Court and advising the Committee regarding all
such materials; |

aiding and enhancing the Committee’s participation in formulating a plan;
assisting the Committee in advising unsecured creditors of the
Committee’s decisions, including the collection and filing of acceptances
and rejections to any proposed plan;

negotiating andj mediating issues relating to the value and payment of
claims held by the Committee’s constituency; and

performing such] other legal services as may be required and are deemed ta

be in the interests of the Committee.

13. No promises have been received by SLS or any partner, counsel or associate

 

thereof as to compensation in connection with this Chapter 11 case other than in accordance with the

\
|

12
APPLICATION TO EMPLOY SLS

Case 19-00010 Document 94-1 Filed 03/07/19 Page 4 of 7

 
I |
1 provisions of the Bafikeuptcy Code, the Bankruptcy Rutes, the Local. Bankruptcy Rules, and orde .
| ofthis Court )
+ 14. ‘Tr wtcordance: with Section 504 of the Barikruptey Code, no agreement. oF
understanding exists between. me, my firnd ex any partner or employee thereof, on. the sie kemd,
> | and any other person, ort the other hahd, for the division of such compensation as my dir may
© | receive from the €purt herein, nor will any division ‘of fees prebibited, by Sections 504 pF the
7 Bankruptcy Cade be made by me, of dny partner of enipléyee ofimty fittn.
8 15.  §LS is experienced in| representing committees im chapter 11 gases aad has. the
° || financial wherewithal fo, artd will, dishorge fees ihe. Coutt sa ofders at arly Hoitit in this case.
10 I declare under penalty of perjury that the foreguing is trve:and correct, to the best of my
ul knowledge, information, and belief.
12
18 | Dated: Mareh 7, 2019 | itaf | + [hte “
laf Robert T. Kugler
13 i
16
t7 |
ig | \
19.
20
2]
22
23
2A
26 |t
37
28 |.
1 . 13
i Case 19-00010 Docume BATON BON So age 5 of 7

   

 

 

 
Mn Se Ww bd

oOo S&F SI DH

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

EXHIBIT 1

 

 

 

 

ie at #y

 

 

14

APPLICATION TO EMPLOY
Case 19-00010 Document 94-1 Filed OBIOTITO. Page 6 of 7

 

 

 
o S&S JN DB DH FP WO NHN

NO NO NO NO NO HN NN KN RO ee
ao NN DONO UH FW YN K§ DOD Oo BH ND DB nD BF WD NH KF OC

 

 

EXHIBIT 2

 

 

US Small Business Administration

First Hawaiian Bank

I
\
15

APPLICATION TO EMPLOY SLS
Case 19-00010 Document 94-1 Filed 03/07/19 Page 7 of 7

 
